              Case 6:19-cv-00038-ADA Document 1 Filed 02/06/19 Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


    TBL HOLDINGS LLC,                           §
                                                §
          Plaintiff,                            §
                                                §            Civil Action No. 6:19-cv-38
    v.                                          §
                                                §           JURY TRIAL DEMANDED
    PHILIPS LIGHTING HOLDING B.V.               §
    and                                         §
                                                §
    PHILIPS LIGHTING NORTH                      §
    AMERICA CORPORATION,                        §
                                                §
          Defendants.                           §

                         COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff TBL Holdings LLC (“TBL”), by and through its attorneys, brings this action and

makes the following allegations of patent infringement against Defendants Philips Lighting

Holding B.V. (“Philips Netherlands”) and Philips Lighting North America Corporation (“Philips

North America”) (collectively, “Philips”) relating to U.S. Patent No. 7,180,529 (“the ’529

Patent” or “the patent-in-suit”).

                                              PARTIES

         1.       TBL is a Texas Limited Liability Company with its principal place of business

located at 2307 Rio Grande St., Austin, TX 78705.

         2.       On information and belief, Philips Netherlands is a corporation organized and

existing under the laws of the Netherlands with its principal place of business at High Tech

Campus 7, 5656 AE Eindhoven, The Netherlands.

         3.       On information and belief, Philips North America is a corporation organized and

existing under the laws of Delaware with its principal place of business at 200 Franklin Square



	                                                   1
            Case 6:19-cv-00038-ADA Document 1 Filed 02/06/19 Page 2 of 11



Drive, Somerset, New Jersey 08873. Philips North America is registered to do business in the

State of Texas and can be served through its registered agent corporation, Corporation Service

Company dba CSC – Lawyers Incorporating Service Company, located at 211 E. 7th Street Suite

620, Austin, TX 78701.

       4.       On information and belief, Philips North America maintains a physical office in

Austin, Texas, in which it employs a variety of professionals involved in the design, production,

marketing and/or sale of the products accused in this lawsuit. Such employees include industrial

designers, engineers, supply chain managers, and sales staff.

       5.       On information and belief, Philips offers infringing products for sale throughout

the United States, including in the Western District of Texas.

                                 JURISDICTION AND VENUE

       6.       This action arises under the patent laws of the United States, Title 35 of the

United States Code. Accordingly, this Court has exclusive subject matter jurisdiction over this

action under 28 U.S.C. §§ 1331 and 1338(a).

       7.       Upon information and belief, this Court has personal jurisdiction over Philips in

this action because Philips has committed acts within the Western District of Texas giving rise to

this action and Philips has established minimum contacts with this forum such that the exercise

of jurisdiction over Philips would not offend traditional notions of fair play and substantial

justice. Philips, directly and/or through subsidiaries or intermediaries (including distributors,

retailers, and others), has committed and continues to commit acts of infringement in this District

by, among other things, offering to sell and selling products and/or services that infringe the

patent-in-suit. Moreover, Philips North America is registered to do business in the State of

Texas, and has appointed Corporation Service Company dba CSC – Lawyers Incorporating

Service Company, located at 211 E. 7th Street Suite 620, Austin, TX 78701, as its agent for


	                                                 2
            Case 6:19-cv-00038-ADA Document 1 Filed 02/06/19 Page 3 of 11



service of process.

       8.       Venue is proper in this district under 28 U.S.C. §§ 1391 and 1400(b). On

information and belief, Philips has a physical presence and a regular and established place of

business in the Western District of Texas. Further, upon information and belief, Philips has

transacted business in the Western District of Texas and has committed acts of direct

infringement in the Western District of Texas.

                         OVERVIEW OF U.S. PATENT NO. 7,180,529

       9.       U.S. Patent Application No. 10/326,638 (’638 Application) was filed on

December 19, 2002 and subsequently issued as U.S. Patent No. 7,180,529 (’529 Patent), entitled

“Immersive Image Viewing System and Method,” on February 20, 2007. A true and correct copy

of the ’529 Patent is attached hereto as Exhibit 1.

       10.      It is well established that modern viewers of multimedia content crave an

immersive viewing experience of that content. That is, viewers don’t want to feel as though they

are simply watching content on a screen. Rather, they want to feel as though they are present in

the action and a part of the story.

       11.      In some contexts, the viewer’s “sense of immersiveness” is enhanced by

increasing the size of the images being viewed. Ex. 1 [’529 Patent] at 1:13-14. “For example, the

entertainment industry provides panoramic display technologies such as Cinemascope and

IMAX wherein the image is much larger than the observer viewing the image.” Id. at 1:14-18.

       12.      “However, the increase in the image size relative to the observer comes at a high

cost” (id. at 1:18-19), and in many situations, such as when the viewing takes place in an

individual home, the size of the images which can be displayed is limited by the television,

monitor, and/or projection equipment available.

       13.      Where simply increasing the image size is not possible, the viewer’s sense of


	                                                 3
         Case 6:19-cv-00038-ADA Document 1 Filed 02/06/19 Page 4 of 11



immersiveness can be amplified by “reduc[ing] the intrusion of the outside world upon the

viewer's field of view of a displayed image so as to not contradict or detract from the displayed

image.” Id. at 1:29-31.

       14.     “Common means of excluding the outside world from a viewing experience are

special venue entertainments, an example of which is amusement park rides. Such special venue

entertainments control the viewer/environment relationship to enhance a sense of immersion, but

are limited in the kinds of content they can enhance by the physical inflexibility or cost of

altering the environment to suit widely different content needs.” Id. at 1:32-39.

       15.     Again, however, when the viewing takes place in an individual home, the ability

to exclude the outside world from the viewer’s immersiveness is limited by the features of the

viewing location.

       16.     The ’529 Patent recognizes that “there exists a need for a system/method to

reduce the intrusion of the environment for a single venue, and also to provide a means to reduce

this intrusion dynamically such that multiple immersive experiences can be delivered cost

effectively in a single venue.” Id. at 1:40-44.

       17.     In order to create an immersive viewing environment, the ’529 Patent teaches the

use of a plurality of viewing areas, including a first viewing area and a second viewing area.

“First and second viewing areas 12, 14 are separate and distinct areas. They can be adjacent,

proximate, and/or opposite each other.” Id. at 3:21-23. What’s more, “[s]econd viewing area 14

can be comprised of a single or plurality of sections. Id. at 3:23-24.

       18.      Figure 1 of the ’529 Patent depicts an isometric view of an immersive viewing

environment.




	                                                 4
         Case 6:19-cv-00038-ADA Document 1 Filed 02/06/19 Page 5 of 11




Ex. 1 [’529 Patent] at Fig. 1.

        19.    According to Figure 1, the first viewing area 12, on which the image is displayed,

is surrounded by second viewing area 14, having five sections. “More particularly, second

viewing area 14a is shown as a floor or base of viewing environment 16; viewing areas 14b and

14d are the sides walls adjacent first viewing area 12; viewing area 14c is the top wall (e.g.,

ceiling) of viewing environment 16; and viewing area 14e is the side wall opposite first viewing

area 12.” Id. at 3:27-32.

        20.    In order to create an immersive viewing environment, as is further described and

explained in the specification, the ’529 Patent teaches the displaying of a lighting environment

on these secondary viewing areas and the coordination of that lighting environment to what is

occurring on the main viewing area so that the user feels like a part of the scene. See id. at 3:45-

4:12.

        21.    The specification of the ’529 Patent provides this specific example:




	                                                 5
         Case 6:19-cv-00038-ADA Document 1 Filed 02/06/19 Page 6 of 11




Ex. 1 [’529 Patent] at 4:13-37

       22.     The innovativeness of the solutions taught in the ’529 Patent are clear from the

industry’s myriad references to it. The ’529 Patent has been cited more than fifty times by

companies who specialize in providing top quality home entertainment, including but not limited

to Comcast, Microsoft, Sharp, Sony, and Philips Netherlands itself.

                                    COUNT I
                      INFRINGEMENT OF U.S. PATENT NO. 7,180,529

       23.     TBL restates and incorporates by reference the preceding paragraphs of this

Complaint as if fully set forth herein.

       24.     TBL is the owner by assignment of the ’529 Patent.



	                                               6
                  Case 6:19-cv-00038-ADA Document 1 Filed 02/06/19 Page 7 of 11



              25.            On information and belief, Philips designs, makes, uses, sells, imports and/or

offers for sale in the United States products and/or services including the Philips 5000 series

Smart Ultra HDTV televisions, the Philips 5704 series AndroidTV televisions, the Roku TV

4000 series LED-LCD televisions (collectively, the “Philips Televisions”).

              26.            On information and belief, Philips designs, makes, uses, sells, imports and/or

offers for sale in the United States products and/or services including the Philips Hue Bridge, the

Philips Hue application, the Philips Hue Sync application, Philips E26 light bulbs, Philips

PAR38 light bulbs, Philips BR30 light bulbs, Philips E12 light bulbs, Philips GU10 light bulbs,

Philips PAR116 light bulbs, Philips Hue Lighstrips, Philips Hue light bars, Philips Hue Beyond

ceiling lights and table lamps, Philips Hue Signe floor lights and table lights, Philips Hue Bloom

light bulbs, Philips Hue Ascend floor lights, table lights, pendants, and wall lights, Philips Hue

Enchant pendants, and Philips Hue Wellness table lamps (collectively, the “Philips Hue

Components”).

              27.            On information and belief, Philips designs, makes, uses, sells, imports and/or

offers for sale in the United States products and/or services including the Philips Televisions and

the Philips Hue Components (collectively, the “Philips Hue System”).

              28.            On information and belief, the Philips Hue System displays a scene on a first

viewing area, the scene comprised of at least one image and that has image content. For example,

the Philips Hue System allows users to “enjoy [their] favorite action films and sporting events in

stunning 4K Ultra HD resolution.”1

              29.            On information and belief, the Philips Hue System displays a lighting


																																																													
1
 Philips 5000 series Smart Ultra HDTV website, available at https://www.usa.philips.com/c-
p/75PFL5603_F7/5000-series-smart-ultra-hdtv-with-net-tv-and-high-dynamic-range (last
accessed February 4, 2019).


	                                                               7
                  Case 6:19-cv-00038-ADA Document 1 Filed 02/06/19 Page 8 of 11



environment on a second viewing area separate from the first viewing area and which is not

spatially coincident with the first viewing area, the first and second viewing areas defining the

immersive viewing environment for an observer for viewing the scene, wherein the lighting

environment does not have image content. For example, the Philips Hue System “create[s]

experiences by syncing your Philips Hue lights with your entertainment content.2

              30.            On information and belief, the Philips Hue System coordinates the simultaneous

displaying of the scene and the lighting environment on the first and second viewing areas,

respectively, within the immersive viewing environment such that the lighting environment

enhances the coordinated displayed scene to generate an immersive viewing scene. For example,

the Philips Hue System allows users to “[e]njoy immediate and immersive light effects that

match what's happening on [their] screen” by “[t]urn[ing] every light into a special effect…that

perfectly complement the cinematography of each movie.”3




																																																													
2
  Philips Hue website, available at https://www2.meethue.com/en-us/entertainment/video (last
accessed February 4, 2019).
3
  Id.	


	                                                               8
          Case 6:19-cv-00038-ADA Document 1 Filed 02/06/19 Page 9 of 11



                                                  Id.

       31.     On information and belief, Philips has directly infringed and continues to directly

infringe the ‘529 patent by, among other things, making, using, offering for sale, importing,

and/or selling the Philips Hue System.

       32.     By making, using, testing, offering for sale, importing, and/or selling the Philips

Hue System, Philips has injured TBL and is liable to TBL for directly infringing one or more

claims of the ‘529 patent, including at least claim 14, pursuant to 35 U.S.C. § 271(a). The Philips

Hue System practices each and every limitation of at least claim 14.

       33.     On information and belief, Philips also indirectly infringes the ‘529 patent by

active inducement under 35 U.S.C. § 271(b).

       34.     Philips has had knowledge of the ‘529 patent since at least January 9, 2019, when

it received a letter identifying the ‘529 patent and notifying it of its infringement. In the

alternative, Philips has had knowledge of the ‘529 patent since at least service of this Complaint

or shortly thereafter, and on information and belief, Philips knew of the ‘529 patent and knew of

its infringement, including by way of this lawsuit.

       35.     On information and belief, Philips intended to induce patent infringement by

third-party customers and users of the Philips Hue System and had knowledge that the inducing

acts would cause infringement or was willfully blind to the possibility that its inducing acts

would cause infringement. Philips specifically intended and was aware that the normal and

customary use of the accused products would infringe the ‘529 patent. Philips performed the acts

that constitute induced infringement, and would induce actual infringement, with knowledge of

the ‘529 patent and with the knowledge that the induced acts would constitute infringement. For

example, Philips provides the Philips Hue System that has the capability of operating in a




	                                                  9
         Case 6:19-cv-00038-ADA Document 1 Filed 02/06/19 Page 10 of 11



manner that infringes one or more of the claims of the ‘529 patent, including at least claim 14,

and Philips further provides documentation and training materials that cause customers and end

users of the Philips Hue System to utilize the products in a manner that directly infringe one or

more claims of the ‘529 patent. By providing instruction and training to customers and end-users

on how to use the Philips Hue System in a manner that directly infringes one or more claims of

the ‘529 patent, including at least claim 14, Philips specifically intended to induce infringement

of the ‘529 patent. On information and belief, Philips engaged in such inducement to promote the

sales of the Philips Hue System, e.g., through Philips’ user manuals, product support, marketing

materials, and training materials to actively induce the users of the accused products to infringe

the ‘529 patent. Accordingly, Philips has induced and continues to induce users of the accused

products to use the accused products in their ordinary and customary way to infringe the ‘529

Patent, knowing that such use constitutes infringement of the ‘529 Patent.

       36.     To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the ‘529 patent.

       37.     As a result of Philips’ infringement of the '529 Patent, TBL has suffered monetary

damages, and seeks recovery in an amount adequate to compensate for Philips’ infringement, but

in no event less than a reasonable royalty for the use made of the invention by Philips together

with interest and costs as fixed by the Court.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff TBL respectfully requests that this Court enter:

    1. A judgment in favor of Plaintiff TBL that Philips has infringed the ’529 Patent, either

       literally and/or under the doctrine of equivalents;

    2. An award of damages resulting from Philips’ acts of infringement in accordance with 35

       U.S.C. § 284;


	                                                10
         Case 6:19-cv-00038-ADA Document 1 Filed 02/06/19 Page 11 of 11



    3. A judgment and order requiring Philips to provide accountings and to pay supplemental

        damages to TBL, including, without limitation, prejudgment and post-judgment interest;

        and

    4. Any and all other relief to which TBL may show itself to be entitled.

                                  JURY TRIAL DEMANDED

        Pursuant to Federal Rule of Civil Procedure 38(b), TBL requests a trial by jury of all

issues so triable by right.


Dated: February 6, 2019                       /s/ Bradford J. Black
                                              BRADFORD J. BLACK (SBN 24086243)
                                              bblack@bradfordblack.com
                                              BRADFORD BLACK P.C.
                                              4 Embarcadero Ctr., Suite 1400
                                              San Francisco, CA 94111
                                              Telephone: (415) 813-6211
                                              Facsimile: (415) 813-6222

                                              MATT OLAVI (SBN 24095777)
                                              (pro hac vice to be submitted)
                                              molavi@olavilaw.com
                                              OLAVI LAW P.C.
                                              401 Congress Avenue, Suite 1540
                                              Austin, TX 78701
                                              Telephone: (512) 717-4485
                                              Facsimile: : (512) 717-4495

                                              Counsel for Plaintiff TBL Holdings LLC




	                                               11
